DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 09/30/2022 has been entered. Claims 1-14 and 16-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 07/06/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kolb (US 4043220 A).
Regarding claim 1, Kolb discloses a control module (see Fig. 1, 11) for controlling at least one function of a materials handling vehicle (10) comprising: a base portion (base of 11); and a plurality of control elements (20, 21) extending from the base portion and located adjacent to one another in a lateral direction, the lateral direction defined between a first side of the base portion and a second side of the base portion, at least one of the control elements including: a body portion (see Fig. 4, 24) comprising a bottom surface that faces the base portion, a central portion (portion of 20 above 24), and a shoulder portion (portion of 20 above 24 including 22) extending in the lateral direction from a side of the central portion, wherein the shoulder portion provides the body portion with a non-uniform cross section at the bottom surface (see Fig. 3); and a mounting structure (12, 29, 31) that permits the control element to be selectively mounted to the base portion in at least first and second positions (see Fig. 2), the first position defining a first lateral distance between the control element and an immediately adjacent control element (see Fig. 2, d) and the second position defining a second lateral distance between the control element and the immediately adjacent control element (see Fig. 2, D), the second lateral distance being greater than the first lateral distance (see Fig. 2).
Regarding claim 10, Kolb discloses a locking structure (25) that can be locked/unlocked by an operator to lock/unlock the control elements in place on the vehicle (see Fig. 1 and 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 9, 11, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kolb (US 4043220 A).
Regarding claim 2, Kolb fails to disclose the central portion of the at least one of the control elements defines a  uniform cross section at the bottom surface; and the shoulder portion of the at least one of the control elements extends in the lateral direction from the central portion to provide the body portion with the non-uniform cross section at the bottom surface. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey , 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this instance, Applicant has failed to show any criticality of having a central portion with a uniform cross section and a shoulder portion with a non-uniform cross section. Therefore, a change in shape is an obvious matter of design choice.
Regarding claim 3, Kolb fails to disclose the central portion of the at least one of the control elements defines a  uniform circular or oval cross section at the bottom surface; andPage 2 of 10Serial No.: 17/302,956 Atty Docket: CRN 859 NAthe shoulder portion of the at least one of the control elements defines an arched-shape cross section, extending from the circular or oval cross section defined by the central portion. However, it has been held that a change in shape is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. In re Dailey , 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this instance, Applicant has failed to show any criticality of having a central portion having a uniform oval cross section and a shoulder portion having an arch-shape cross section. Therefore, a change in shape is an obvious matter of design choice.
Regarding claim 4, Kolb discloses the mounting structure of the at least one of the control elements (12, 29, 31) comprises a mounting hole (27) that extends from the bottom surface into the body portion and is offset from a center point of the bottom surface (see Fig. 4).
Regarding claim 5, Kolb discloses the mounting hole of the at least one of the control elements (27) is at least partially located in the shoulder portion (portion of 20 above 24 including 22; note: given the definition of portion, part of a whole, the shoulder portion can include the mounting hole).
Regarding claim 9, Kolb discloses actuation of the control elements (20, 21) by an operator controls a respective function of the materials handling vehicle (inherent property of the controls; a work vehicle would not have control elements that do not control a function, such arbitrary controls would take up space and could get in the way of the operator). Kolb fails to disclose the plurality of control elements comprises at least three control elements. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, providing an additional control element would allow control of another function and would not produce any unexpected results.
Regarding claim 11, Kolb fails to disclose the first side of the base portion is located proximate to an operator working position defined within an operator's compartment of the vehicle, and the second side of the base portion is located distal from the operator working position. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the location of the control assembly, i.e., left or right side of an operator’s compartment, would not change the operation of the device. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the control assembly to be placed on either side of the operator’s compartment to accommodate left and right handed operators.
Regarding claim 16, Kolb discloses a control module (see Fig. 1, 11) for controlling at least one function of a materials handling vehicle (10) comprising: a base portion (base of 11); and a plurality of control elements (20, 21) extending from the base portion and located adjacent to one another in a lateral direction, the lateral direction defined between a first side of the base portion and a second side of the base portion, wherein: a first one of the control elements (20) comprises: a body portion (see Fig. 4, 24) including a bottom surface that faces the base portion, a central portion (portion of 20 above 24), and a shoulder portion (portion of 20 above 24 including 22) extending in the lateral direction from a side of the central portion, wherein the shoulder portion provides the body portion of the first one of the control elements with a non-uniform cross section at the bottom surface (see Fig. 3); and a mounting structure (see Fig. 4, 12, 29, 31) that permits the first one of the control elements to be mounted to the base portion in a first position wherein the shoulder portion faces a first direction (see Fig. 2, wherein the shoulder portion of 20 faces to the left in the figure); and a second one of the control elements (21) comprises: a body portion (see Fig. 4, 24) including a bottom surface that faces the base portion, a central portion (portion of 20 above 24), and a shoulder portion (portion of 20 above 24 including 22) extending in the lateral direction from a side of the central portion, wherein the shoulder portion provides the body portion of the first one of the control elements with a non-uniform cross section at the bottom surface (see Fig. 3); and a mounting structure (see Fig. 4, 12, 29, 31) that permits the second one of the control elements to be mounted to the base portion in a second position wherein the shoulder portion faces a second direction different than the first direction (see Fig. 2, wherein the shoulder portion of 21 faces to the right in the figure). Kolb fails to disclose an immediately adjacent control element. However, it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this instance, providing an additional control element would allow control of another function and would not produce any unexpected results. The combination would necessarily result in the following limitations: the first position (shoulder facing to the left in Fig. 2) defining a first distance between the first one of the control elements (20) and an immediately adjacent control element (placed at the left of 20) and the second position (shoulder facing to the left in the figure) defining a second distance between the second one of the control elements (21) and the immediately adjacent control element (placed to the left of 20), the second distance being greater than the first distance (see Fig. 2).
Regarding claim 17, Kolb discloses the mounting structure (12, 29, 31) of the first one of the control elements (20) comprises a mounting hole (27) that extends from the bottom surface of the first one of the control elements into the body Page 5 of 10Serial No.: 17/302,956Atty Docket: CRN 859 NAportion of the first one of the control elements (24) and is offset from a center point of the bottom surface of the first one of the control elements (see Fig. 4); and the mounting hole of the first one of the control elements is at least partially located in the shoulder portion of the first one of the control elements (portion of 20 above 24 including 22; note: given the definition of portion, part of a whole, the shoulder portion can include the mounting hole).
Regarding claim 19, Kolb discloses a locking structure (25) that can be locked/unlocked by an operator to lock/unlock the control elements in place on the vehicle (see Fig. 1 and 4).
Regarding claim 20, Kolb fails to disclose the first side of the base portion is located proximate to an operator working position defined within an operator's compartment of the vehicle, and the second side of the base portion is located distal from the operator working position. However, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, the location of the control assembly, i.e., left or right side of an operator’s compartment, would not change the operation of the device. It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the control assembly to be placed on either side of the operator’s compartment to accommodate left and right handed operators.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Claims 12-14 are allowed.
Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658